Exhibit 10.6
Execution Version








BMW AUTO LEASING LLC,
as Transferor,
and
BMW VEHICLE LEASE TRUST 2015-2,
as Transferee





 
 
ISSUER SUBI CERTIFICATE TRANSFER AGREEMENT
Dated as of October 14, 2015
 
 














--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page
 
ARTICLE ONE
DEFINITIONS
2
Section 1.01.
Definitions
2
Section 1.02.
Interpretive Provisions
2
ARTICLE TWO
TRANSFER OF 2015-2 SUBI CERTIFICATE
3
Section 2.01.
Transfer of 2015-2 SUBI Certificate
3
Section 2.02.
True Sale
3
Section 2.03.
Representations and Warranties of the Transferor and the Transferee
3
Section 2.04.
Financing Statement and Books and Records
7
Section 2.05.
Acceptance by the Transferee
7
ARTICLE THREE
MISCELLANEOUS
7
Section 3.01.
Amendment
7
Section 3.02.
Governing Law
7
Section 3.03.
Severability
8
Section 3.04.
Binding Effect
8
Section 3.05.
Headings
8
Section 3.06.
Counterparts
8
Section 3.07.
Further Assurances
8
Section 3.08.
Third-Party Beneficiaries
8
Section 3.09.
No Petition
8
Section 3.10.
No Recourse
9
Section 3.11.
Acknowledgement and Agreement
9
Section 3.12.
Limitation of Liability of Owner Trustee
9
     
SCHEDULES
   
Schedule I
Perfection Representations, Warranties and Covenants
I-1




i

--------------------------------------------------------------------------------

ISSUER SUBI CERTIFICATE TRANSFER AGREEMENT
This Issuer SUBI Certificate Transfer Agreement, dated as of October 14, 2015
(the “Agreement”), is between BMW Auto Leasing LLC, a Delaware limited liability
company, as transferor (the “Transferor”), and BMW Vehicle Lease Trust 2015-2, a
Delaware statutory trust (the “Issuer”), as transferee (in such capacity, the
“Transferee”).
RECITALS
WHEREAS, BMW Manufacturing L.P. (“BMW LP”), as Grantor and UTI Beneficiary and
BNY Mellon Trust of New York, formerly known as The Bank of New York (Delaware),
as Trustee, have entered into that certain amended and restated trust agreement,
dated as of August 30, 1995, as amended and restated as of September 27, 1996,
as further amended as of May 25, 2000 and December 1, 2006 (the “Vehicle Trust
Agreement”), pursuant to which Financial Services Vehicle Trust, a Delaware
statutory trust (the “Trust”), will take assignments and conveyances of and hold
in trust various assets (the “Trust Assets”);
WHEREAS, the parties to the Vehicle Trust Agreement supplemented the Vehicle
Trust Agreement with a supplement, dated as of October 14, 2015 (together with
the Vehicle Trust Agreement, the “SUBI Trust Agreement”), to establish one
special unit of beneficial interest (the “2015-2 SUBI”);
WHEREAS, in connection with the SUBI Trust Agreement a separate portfolio of
Leases (the “Specified Leases”), the Vehicles that are leased under the
Specified Leases (the “Specified Vehicles”) and certain other related assets of
the Trust will be allocated to the 2015-2 SUBI, and;
WHEREAS, the Vehicle Trust has issued to BMW LP a certificate evidencing a
beneficial interest in the 2015-2 SUBI (the “2015-2 SUBI Certificate”);
WHEREAS, BMW LP has transferred and assigned, without recourse, all of BMW LP’s
right, title and interest in and to the 2015-2 SUBI Certificate to the
Transferor pursuant to that certain SUBI certificate transfer agreement, dated
as of October 14, 2015 (the “SUBI Certificate Transfer Agreement”), between BMW
LP and the Transferor;
WHEREAS, the Issuer was formed pursuant to that certain trust agreement, dated
as of October 2, 2015, as amended and restated as of October 14, 2015 (the
“Trust Agreement”), between the Transferor and Wilmington Trust, National
Association, as owner trustee;
WHEREAS, the Transferor and the Transferee desire to enter into this Agreement
to provide for the transfer and assignment by the Transferor to the Transferee,
without recourse, of all of the Transferor’s right, title and interest in and to
the 2015-2 SUBI Certificate and the interest in the 2015-2 SUBI represented
thereby; and

--------------------------------------------------------------------------------



WHEREAS, immediately after the transfer of the 2015-2 SUBI Certificate to the
Issuer, the Issuer shall pledge the 2015-2 SUBI Certificate to U.S. Bank
National Association, as Indenture Trustee (the “Indenture Trustee”) pursuant to
that certain indenture, dated as of October 14, 2015  (the “Indenture”), between
the Issuer and the Indenture Trustee.
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto agree as follows:
ARTICLE ONE

DEFINITIONS
Section 1.01.                          Definitions.  Capitalized terms used
herein that are not otherwise defined shall have the meanings ascribed thereto
in the SUBI Trust Agreement, the Trust Agreement or the Indenture, as the case
may be.
“Agreement” means this Issuer SUBI Certificate Transfer Agreement, as amended or
supplemented from time to time.
“Assets” has the meaning set forth in Section 2.01.
“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et
seq., as amended.


“Indenture” has the meaning set forth in the recitals.
“Lien” has the meaning set forth in the Servicing Agreement.


“SUBI Trust Agreement” has the meaning set forth in the recitals.
“Transfer Price” has the meaning set forth in Section 2.01.
“Trust Agreement” has the meaning set forth in the recitals.
Section 1.02.                          Interpretive Provisions.  For all
purposes of this Agreement, except as otherwise expressly provided or unless the
context otherwise requires, (i) terms used in this Agreement include, as
appropriate, all genders and the plural as well as the singular, (ii) references
to words such as “herein,” “hereof” and the like shall refer to this Agreement
as a whole and not to any particular part, Article or Section within this
Agreement, (iii) the term “include” and all variations thereof shall mean
“include without limitation” and (iv) the term “proceeds” shall have the meaning
ascribed thereto in the UCC.
2

--------------------------------------------------------------------------------



ARTICLE TWO

TRANSFER OF 2015-2 SUBI CERTIFICATE
Section 2.01.                          Transfer of 2015-2 SUBI Certificate.  In
consideration of the Transferee’s delivery to, or upon the order of, the
Transferor of $1,000,000,000 aggregate principal amount of Notes and the Trust
Certificates (the “Transfer Price”), the Transferor hereby absolutely sells,
transfers, assigns and otherwise conveys to the Transferee, without recourse,
and the Transferee does hereby purchase and acquire all of the following
(collectively, the “Assets”):
(i)            all right, title and interest in and to the 2015-2 SUBI
Certificate and the interest in the 2015-2 SUBI represented thereby, including
all monies due and paid thereon or in respect thereof;
(ii)            the beneficial rights evidenced thereby in any property that
underlies or may be deemed to secure the interest in the 2015-2 SUBI represented
by the 2015-2 SUBI Certificate;
(iii)            all of the Transferor’s rights and benefits, as Holder of the
2015-2 SUBI Certificate under the Servicing Agreement and the SUBI Trust
Agreement;
(iv)            all of the Transferor’s rights to and benefits in the 2015-2
SUBI under the SUBI Certificate Transfer Agreement; and
(v)            all proceeds of the foregoing.
Section 2.02.                          True Sale.  The parties hereto intend
that the sale, transfer and assignment of the Assets constitute a true sale and
assignment of the Assets such that any interest in and title to the Assets would
not be property of the Transferor’s estate in the event the Transferor becomes a
debtor in a case under any bankruptcy law.  To the extent that the conveyance of
the Assets hereunder is characterized by a court or similar governmental
authority as a financing, it is intended by the Transferor and the Transferee
that the interest conveyed constitutes a first priority grant of a perfected
security interest under the UCC as in effect in the State of New York by the
Transferor to the Transferee to secure the security obligations of the
Transferor under the Basic Documents.  The Transferor does hereby grant to the
Transferee a security interest in all of its rights, title and privileges and
interest in and to the Assets and the parties hereto agree that this Agreement
constitutes a “security agreement” under all applicable law.
Section 2.03.                          Representations and Warranties of the
Transferor and the Transferee.
(a)            The Transferor hereby represents and warrants to the Transferee
as of the date of this Agreement and the Closing Date that:
3

--------------------------------------------------------------------------------



 (i)            Organization and Good Standing.  The Transferor is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware, and has power and authority to own its properties
and to conduct its business as such properties are currently owned and such
business is presently conducted, and had at all relevant times, and shall have,
power, authority and legal right to acquire, own and sell the Assets.
(ii)            Due Qualification.  The Transferor is duly qualified to do
business as a foreign limited liability company in good standing, and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of property or the conduct of its business shall require such
qualifications, except where the failure to have any such license, approval or
qualification would not have a material adverse effect on the condition,
financial or otherwise, of the Transferor or would not have a material adverse
effect on the ability of the Transferor to perform its obligations under this
Agreement.
(iii)            Power and Authority.  The Transferor shall have the power and
authority to execute and deliver this Agreement and to carry out its terms; and
the execution, delivery and performance of this Agreement shall have been duly
authorized by the Transferor by all necessary corporate action.
(iv)            Binding Obligation.  This Agreement constitutes a legal, valid
and binding obligation of the Transferor, enforceable against it in accordance
with its terms, except as enforceability may be subject to or limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.
(v)            No Violation.  The execution, delivery and performance by the
Transferor of this Agreement and the consummation of the transactions
contemplated by this Agreement and the fulfillment of the terms hereof shall not
conflict with, result in any breach of any of the terms and provisions of, nor
constitute (with or without notice or lapse of time) a default under, the
limited liability company agreement of the Transferor, or conflict with or
breach any of the material terms or provisions of, or constitute (with or
without notice or lapse of time) a default under, any indenture, agreement or
other instrument to which the Transferor is a party or by which it may be bound
or any of its properties are subject; nor result in the creation or imposition
of any lien upon any of its properties pursuant to the terms of any material
indenture, agreement or other instrument (other than this Agreement); nor
violate any law or, to the knowledge of the Transferor, any order, rule or
regulation applicable to it or its properties of any court or of any federal or
state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Transferor or any of its
properties.
4

--------------------------------------------------------------------------------



 (vi)            No Proceedings.  There are no proceedings or investigations
pending or, to the knowledge of the Transferor, threatened against the
Transferor, before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality (A) asserting the invalidity of this
Agreement, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or (C) seeking any determination or ruling that,
in the reasonable judgment of the Transferor, would materially and adversely
affect the performance by the Transferor of its obligations under this
Agreement.
(vii)            Title to 2015-2 SUBI Certificate.  Immediately prior to the
transfer of the 2015-2 SUBI Certificate pursuant to this Agreement, the
Transferor (A) is the true and lawful owner of the 2015-2 SUBI Certificate and
it has the legal right to transfer the 2015-2 SUBI Certificate; (B) has good and
valid title to the 2015-2 SUBI Certificate and the 2015-2 SUBI Certificate is on
the date hereof free and clear of all Liens; and (C) will convey good, valid and
indefeasible title to the 2015-2 SUBI Certificate to the Transferee under this
Agreement.
(b)            Perfection Representations. The representations, warranties and
covenants set forth on Schedule I hereto shall be a part of this Agreement for
all purposes. Notwithstanding any other provision of this Agreement or any other
Basic Document, the perfection representations contained in Schedule I shall be
continuing, and remain in full force and effect until such time as all
obligations under the Indenture have been finally and fully paid and performed.
The parties to this Agreement: (i) shall not waive any of the perfection
representations contained in Schedule I; (ii) shall make prompt written notice
of any breach of perfection representations contained in Schedule I available to
the Rating Agencies; and (iii) shall not waive a breach of any of the perfection
representations contained in Schedule I.
(c)            The Transferee hereby represents and warrants to the Transferor
as of the date of this Agreement and the Closing Date that:
(i)            Organization and Good Standing.  The Transferee is a statutory
trust duly formed, validly existing and in good standing under the laws of the
State of Delaware, and has power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and shall have, power,
authority and legal right to acquire, own and sell the Assets.
(ii)            Due Qualification.  The Transferee is duly qualified to do
business as a foreign trust in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
property or the conduct of its business shall require such qualifications,
except where the failure to have any such license, approval or qualification
would not have a material adverse effect on the condition, financial or
otherwise, of the Transferee or would not have a material adverse effect on the
ability of the Transferee to perform its obligations under this Agreement.
5

--------------------------------------------------------------------------------



 (iii)            Power and Authority.  The Transferee shall have the power and
authority to execute and deliver this Agreement and to carry out its terms; and
the execution, delivery and performance of this Agreement shall have been duly
authorized by the Transferee by all necessary corporate action.
(iv)            Binding Obligation.  This Agreement constitutes a legal, valid
and binding obligation of the Transferee, enforceable against it in accordance
with its terms, except as enforceability may be subject to or limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.
(v)            No Violation.  The execution, delivery and performance of this
Agreement by the Transferee and the consummation of the transactions
contemplated by this Agreement and the fulfillment of the terms hereof shall not
conflict with, result in any breach of any of the terms and provisions of, nor
constitute (with or without notice or lapse of time) a default under, the trust
agreement of the Transferee, or conflict with or breach any of the material
terms or provisions of, or constitute (with or without notice or lapse of time)
a default under, any indenture, agreement or other instrument to which the
Transferee is a party or by which it may be bound or any of its properties are
subject; nor result in the creation or imposition of any lien upon any of its
properties pursuant to the terms of any material indenture, agreement or other
instrument (other than this Agreement); nor violate any law or, to the knowledge
of the Transferee, any order, rule or regulation applicable to it or its
properties of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Transferee or any of its properties.
(vi)            No Proceedings.  There are no proceedings or investigations
pending or, to the knowledge of the Transferee, threatened against the
Transferee, before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality (A) asserting the invalidity of this
Agreement, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or (C) seeking any determination or ruling that,
in the reasonable judgment of the Transferee, would materially and adversely
affect the performance by the Transferee of its obligations under this
Agreement.
(d)            The representations and warranties set forth in this Section
shall survive the sale of the Assets by the Transferor to the Transferee and the
pledge of the Assets by the Transferee to the Indenture Trustee.  Upon discovery
by the Transferor, the Transferee or the Indenture Trustee of a breach of any of
the foregoing representations and warranties, the party discovering such breach
shall give prompt written notice to the others.
6

--------------------------------------------------------------------------------



Section 2.04.                          Financing Statement and Books and
Records.
(a)            In connection with the conveyance of the Assets hereunder, the
Transferor agrees that prior to the Closing Date, it will file, at its own
expense, one or more financing statements with respect to the Assets meeting the
requirements of applicable state law in such manner as necessary to perfect the
sale of the Assets to the Transferee and the proceeds thereof (and any
continuation statements as are required by applicable state law), and will
deliver a file-stamped copy of each such financing statement (or continuation
statement) or other evidence of such filings (which may, for purposes of this
Section, consist of telephone confirmation of such filings with the file stamped
copy of each such filings to be provided to the Transferee in due course) to the
Transferee, as soon as is practicable after receipt by the Transferor thereof.
(b)            The Transferor further agrees that it will treat the transfer of
the Assets as a sale for accounting purposes, take no actions inconsistent with
the Transferee’s ownership of the Assets and on or prior to the Closing Date
indicate on its books, records and statements that the Assets have been sold to
the Transferee.
(c)            If the Transferor makes any change in its jurisdiction of
organization (within the meaning of the applicable UCC), name or corporate
structure that would make any financing statement or continuation statement
filed in accordance with paragraph (a) above seriously misleading within the
applicable provisions of the UCC or any title statute, the Transferor shall give
the Transferee written notice thereof at least 30 days prior to such change and
shall promptly file such financing statements or amendments as may be necessary
to continue the perfection of the Transferor’s interest in the Assets.
Section 2.05.                          Acceptance by the Transferee.  The
Transferee agrees to comply with all covenants and restrictions applicable to a
Holder of the 2015-2 SUBI Certificate and the interest in the 2015-2 SUBI
represented thereby, whether set forth in the 2015-2 SUBI Certificate, in the
SUBI Trust Agreement or otherwise, and assumes all obligations and liabilities,
if any, associated therewith.
ARTICLE THREE

MISCELLANEOUS
Section 3.01.                          Amendment.  This Agreement may be amended
from time to time in a writing signed by the parties hereto without the consent
of the related Noteholders or the related Certificateholders, provided, that any
such amendment will not, in the good faith judgment of the parties hereto,
materially and adversely affect the interest of any of such holders.
Section 3.02.                          Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to any
7

--------------------------------------------------------------------------------



otherwise applicable principles of conflicts of laws (other than Sections 5-1401
and 5-1402 of the New York General Obligations Law).
Section 3.03.                          Severability.  If one or more of the
covenants, agreements or provisions of this Agreement shall be for any reason
whatever held invalid or unenforceable, such provisions shall be deemed
severable from the remaining covenants, agreements and provisions of this
Agreement, and such invalidity or unenforceability shall in no way affect the
validity or enforceability of such remaining covenants, agreements and
provisions, or the rights of any parties hereto.  To the extent permitted by
law, the parties hereto waive any provision of law that renders any provision of
this Agreement invalid or unenforceable in any respect.
Section 3.04.                          Binding Effect.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their permitted successors and assigns.
Section 3.05.                          Headings.  The Article and Section
headings are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
Section 3.06.                          Counterparts.  This Agreement may be
executed in any number of counterparts, each of which so executed and delivered
shall be deemed to be an original, but all of which counterparts shall together
constitute but one and the same instrument.
Section 3.07.                          Further Assurances.  Each party hereto
shall do such acts, and execute and deliver to the other party such additional
documents or instruments as may be reasonably requested in order to effect the
purposes of this Agreement and to better assure and confirm unto the requesting
party its rights, powers and remedies hereunder.
Section 3.08.                          Third-Party Beneficiaries.  Except as
otherwise provided in this Agreement, no Person shall have any right or
obligation hereunder.
Section 3.09.                          No Petition.  Each of the parties hereto
covenants and agrees that prior to the date that is one year and one day after
the date upon which all obligations and payments under the Securitized Financing
have been paid in full, they will not (and, to the fullest extent permitted by
applicable law, the Indenture Trustee shall not have the power to) institute
against, or join any Person in instituting against the UTI Beneficiary (and the
general partner of the UTI Beneficiary that is a partnership, or the managing
member of the UTI Beneficiary that is a limited liability company), the Vehicle
Trustee, the Trust, any Special Purpose Affiliate (and the general partner of
any Special Purpose Affiliate that is a partnership, or the managing member of
any Special Purpose Affiliate that is a limited liability company) that holds a
beneficial interest in the Trust, the Transferor, the Transferee, the Indenture
Trustee or any Affiliate or beneficiary of the same, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding or other
proceedings under any United States federal or state bankruptcy or similar law.
8

--------------------------------------------------------------------------------



Section 3.10.                          No Recourse.  Notwithstanding anything to
the contrary contained in this Agreement, the obligations of the Transferor
under this Agreement are non-recourse obligations of the Transferor, and shall
be payable by the Transferor, solely from the proceeds of the 2015-2 SUBI
Certificate and the Servicing Agreement, but only to the extent of any interest
of the Transferor therein. No amount owing by the Transferor hereunder in excess
of the liabilities that it is required to pay in accordance with the preceding
sentence shall constitute a “claim” (as defined in Section 101(5) of the
Bankruptcy Code) against it.  In the event that, notwithstanding the foregoing,
the Transferee is deemed to have any interest in any Trust Assets or Other SUBI
Assets that may be acquired by the Transferor from time to time, the Transferee
agrees to fully subordinate all claims it may be deemed to have against the
Trust Assets allocated to the UTI Portfolio and each other SUBI Portfolio.  The
agreement set forth in the preceding sentence shall constitute a subordination
agreement for purposes of Section 510(a) of the Bankruptcy Code.   No recourse
shall be had for the payment of any amount owing hereunder or for the payment of
any fee hereunder or any other obligation of, or claim against, the Transferor
arising out of or based upon this Agreement, against any stockholder, employee,
officer, agent, director or authorized person of the Transferor or Affiliate
thereof; provided, however, that the foregoing shall not relieve any such person
or entity of any liability they might otherwise have as a result of fraudulent
actions or omissions taken by them.
Section 3.11.                          Acknowledgement and Agreement.  By
execution below, the Transferor expressly acknowledges and consents to the
pledge of the 2015-2 SUBI Certificate and the 2015-2 SUBI and the assignment of
all rights and obligations of the Transferor related thereto by the Transferee
to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders.  In addition, the Transferor hereby acknowledges and agrees that
for so long as the Notes are Outstanding, the Indenture Trustee will have the
right to exercise all powers, privileges and claims of the Transferee under this
Agreement.
Section 3.12.                          Limitation of Liability of Owner
Trustee.  The parties hereto are put on notice and hereby acknowledge and agree
that (a) this Agreement is executed and delivered by Wilmington Trust, National
Association, not individually or personally but solely as Owner Trustee of the
Issuer, in the exercise of the powers and authority conferred and vested in it,
(b) each of the representations, undertakings and agreements herein made on the
part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust, National Association but is
made and intended for the purpose of binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on Wilmington Trust,
National Association, individually or personally, to perform any covenant either
expressed or implied contained herein of the Issuer, all such liability, if any,
being expressly waived by the parties hereto and by any Person claiming by,
through or under the parties hereto, (d) Wilmington Trust, National Association
has made no investigation as to the accuracy or completeness of any
representations and warranties made by the Issuer in this Agreement and (e)
under no circumstances shall Wilmington Trust, National Association
9

--------------------------------------------------------------------------------



be personally liable for the payment of any indebtedness or expenses of the
Issuer or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Agreement or
any other related documents.
[SIGNATURE PAGE FOLLOWS]
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers duly authorized as of the day and year
first above written.

 
BMW AUTO LEASING LLC,
   
as Transferor
             
By:
/s/ Ritu Chandy                                             
   
Name:  Ritu Chandy
   
Title:    Vice President – Finance & CFO
       
By:
/s/ Stefan Glebke
   
Name:  Stefan Glebke
   
Title:    Treasurer
             
BMW VEHICLE LEASE TRUST 2015-2,
   
as Transferee
       
By:
Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee
       
By:
/s/ Adam B. Scozzafava
   
Name:  Adam B. Scozzafava
   
Title:    Vice President




--------------------------------------------------------------------------------

Schedule I
Perfection Representations, Warranties and Covenants


In addition to the representations, warranties and covenants contained in the
Issuer SUBI Certificate Transfer Agreement, BMW Auto Leasing LLC, as transferor
(the “Transferor”), hereby represents, warrants, and covenants to BMW Vehicle
Lease Trust 2015-2, as transferee (the “Transferee”), as follows on the Closing
Date:


1.            The Issuer SUBI Certificate Transfer Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the 2015-2
SUBI Certificate in favor of the Transferee, which security interest is prior to
all other Liens and is enforceable as such as against creditors of and
purchasers from the Transferor.


2. The 2015-2 SUBI Certificate constitutes a “general intangible,” “instrument,”
“certificated security,” or “tangible chattel paper,” within the meaning of the
applicable UCC.


3. The Transferor owns and has good and marketable title to the 2015-2 SUBI
Certificate free and clear of any Liens, claim or encumbrance of any Person,
excepting only liens for taxes, assessments or similar governmental charges or
levies incurred in the ordinary course of business that are not yet due and
payable or as to which any applicable grace period shall not have expired, or
that are being contested in good faith by proper proceedings and for which
adequate reserves have been established, but only so long as foreclosure with
respect to such a lien is not imminent and the use and value of the property to
which the Lien attaches is not impaired during the pendency of such proceeding.


4. The Transferor has received all consents and approvals to the sale of the
2015-2 SUBI Certificate under the Issuer SUBI Certificate Transfer Agreement to
the Transferee required by the terms of the 2015-2 SUBI Certificate to the
extent that it constitutes an instrument or a payment intangible.


5. The Transferor has received all consents and approvals required by the terms
of the 2015-2 SUBI Certificate, to the extent that it constitutes a securities
entitlement, certificated security or uncertificated security, to the transfer
to the Transferee of its interest and rights in the 2015-2 SUBI Certificate
under the Issuer SUBI Certificate Transfer Agreement.


6. The Transferor has caused or will have caused, within ten days after the
effective date of the Issuer SUBI Certificate Transfer Agreement, the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the sale of
the 2015-2 SUBI Certificate from the Transferor to the Transferee and the
security interest in the
I-1

--------------------------------------------------------------------------------



2015-2 SUBI Certificate granted under the Issuer SUBI Certificate Transfer
Agreement.


7. To the extent that the 2015-2 SUBI Certificate constitutes an instrument or
tangible chattel paper, all original executed copies of each such instrument or
tangible chattel paper have been delivered to the Transferee.


8. Other than the transfer of the 2015-2 SUBI Certificate from BMW Manufacturing
L.P. to the Transferor under the SUBI Certificate Transfer Agreement and from
the Transferor to the Transferee under the Issuer SUBI Certificate Transfer
Agreement and the security interest granted to the Indenture Trustee pursuant to
the Indenture, the Transferor has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed the 2015-2 SUBI Certificate. The
Transferor has not authorized the filing of, nor is aware of, any financing
statements against the Transferor that include a description of collateral
covering the 2015-2 SUBI Certificate other than any financing statement relating
to any security interest granted pursuant to the Basic Documents or that has
been terminated.


9. No instrument or tangible chattel paper that constitutes or evidences the
2015-2 SUBI Certificate has any marks or notations indicating that it has been
pledged, assigned or otherwise conveyed to any Person other than the Indenture
Trustee.




I-2